169 S.W.3d 571 (2005)
Rae Ann LOWE, Appellant,
v.
DEFENSE LOGISTICS AGENCY, Defendant,
Division of Employment Security, Respondent.
No. WD 64686.
Missouri Court of Appeals, Western District.
August 23, 2005.
Pro se Appellant.
Ninion S. Riley, Jefferson City, MO, for Respondent.
Before VICTOR C. HOWARD, P.J., JAMES M. SMART, JR., and THOMAS H. NEWTON, JJ.

Order
PER CURIAM.
Rae Ann Lowe appeals from an order of the Labor and Industrial Relations Commission. Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).